Citation Nr: 1411781	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to a disability rating in excess of 10 percent for laceration of the left knee with scar.  

4.  Entitlement to a separate disability rating for orthopedic manifestations of the laceration of the left knee with scar.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from June 1996 to June 2000 with subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2013, the Board requested a medical opinion regarding the Veteran's disability claim.  The examiner reviewed the claims file and provided the requested opinion.  

The issue of entitlement to a separate disability rating for orthopedic manifestations of the laceration of the left knee with scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss did not manifest during service and is not causally or etiologically related to the Veteran's noise exposure during service.  

2.  The preponderance of the evidence shows that the Veteran's bilateral tinnitus did not manifest during service and is not causally or etiologically related to the Veteran's noise exposure during service.  

3.  The Veteran's left knee laceration with scar is manifested by a painful scar during movement of the knee, but without one characteristic of disfigurement or an unstable scar.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for a disability rating in excess of 10 percent for laceration of the left knee with scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated August 2008, the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as her own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in August 2008 prior to the initial unfavorable decision in September 2008.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the August 2008 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Service Connection - Hearing Loss and Tinnitus

As both the hearing loss and tinnitus claims stem from the same factual background, the Board will analyze and discuss the issues simultaneously in the decision below.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran currently meets the requirements for hearing loss for VA purposes.  

In order for service connection to be granted for hearing loss, the hearing disability requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service.  The Court has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service.  The determination of this depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

Upon entry into service, a February 1996 report of medical examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
0
LEFT
5
0
5
0
0

Service treatment records dated December 1997 noted that the Veteran was routinely exposed to hazardous noise.  A periodic reference audiogram shows pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
10
LEFT
20
10
10
5
0

The December 2000 separation report of medical examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
5
LEFT
10
10
10
0
10

Post-active service, Air Force Reserve military records show numerous audiograms.  The August 2002 audiogram shows pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
20
10
LEFT
5
15
15
15
15

The subsequent January 2004 audiogram shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
5
LEFT
5
5
10
5
5

A December 2004 audiogram shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
5
10
10
LEFT
5
15
5
5
5

A March 2005 audiogram shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
10
LEFT
5
10
15
10
5

A January 2006 audiogram shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
5
LEFT
5
5
10
5
5

The Veteran currently has hearing loss for VA purposes.  The July 2008 VA audiological examination report shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
55
50
LEFT
30
35
35
30
25

The February 2009 examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus are not likely related to his military service, but rather aggravated by other noise exposure, medical conditions, and medications.   The examiner based this on findings that the service treatment records indicated normal hearing when the Veteran was discharged from service.  He did not state what medical condition or medication would cause hearing loss or tinnitus.  

The Veteran submitted a private medical examination dated July 2009.  The examiner stated that as likely as not the Veteran's hearing loss and chronic tinnitus are due to noise while in the military.  The examiner did not cite or have access to the Veteran's audiological history.  The examiner also failed to distinguish between the Veteran's years of active service and his Reserve service, noting 10 years of working around airplane engines, when the Veteran served 4 years fulltime in the military with the remaining years in the Reserves where the Veteran was exposed to noise on a more infrequent basis.  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

The Board requested an additional medical opinion in September 2013.  The examiner received the claims folder and the Veteran's audiological history and found that it is not as likely as not that the Veteran's demonstrated hearing loss or tinnitus is causally related to any in-service noise exposure.  The examiner believed it more likely that there is no causal relationship between the noise exposure and subsequent hearing loss and tinnitus.  The examiner noted that the Veteran has undergone several audiological assessments dating from his time in the military to many years thereafter.  He noted the significant delay between the end of the Veteran's military service in December 2000 and the audiometric documentation of hearing loss in 2007-2008.  The examiner cited the American College of Environmental and Occupational Medicine, noting that on the basis of available data, it is unlikely that such delayed effects occur.  Further he cited the Institute of Medicine, in its Noise and Military Service: Implications for Hearing Loss and Tinnitus, noting that the committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The examiner also noted the grossly asymmetric hearing loss demonstrated in the audiograms of 2008.  The examiner noted that this is very uncommon with noise exposure as the noise is typically presented to both ears equally, except in the case of gunfire, which may result in an asymmetric hearing loss with the ear closer to the barrel having poorer hearing.  The examiner also found that the pattern of hearing loss is not consistent with noise-induced hearing loss (NIHL).  NIHL typically begins to manifest with normal low frequency thresholds with nadir at or around 4kHz.  He noted the Occupational Safety and Health Administration standard threshold shift of 10 dB at 2-4kHz.  Though there is a shift at 2kHz from his December 1997 audiogram to this February 1996 audiogram, this was reversed in subsequent testing.  For example, if the February 1996 audiogram is considered baseline, there is no standard threshold shift at 2-4kHz on his January 2006 audiogram.  Therefore, based on the audiometric data presented, the examiner found it unlikely that noise exposure during his time in the military resulted in damage to auditory hair cells.  As he stated, it would be very unlikely for a noise induced hearing loss to manifest eight years after the cessation of noise exposure.       

When weighing the lay and medical evidence of record, the Board finds that the Veteran's hearing loss and tinnitus is not causally or etiologically related to service.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss and tinnitus is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as decreased hearing acuity or ringing in the ears, which are non-medical in nature; however, the Board notes that the Veteran is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The record contains three medical opinions.  Two medical opinions found the Veteran's hearing loss and tinnitus to be unrelated to noise exposure during service.  The private medical opinion that found them to be related was based on an inaccurate factual background, including the Veteran's reserve service as part of his active service.  The opinion requested in September 2013 provided the most detailed medical opinion.  The examiner accurately recorded the Veteran's history, noted multiple reasons for his findings, and he cited scientific literature in support of his conclusions.  

Based on a review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claims, as the weight of the evidence shows that the Veteran's current bilateral hearing loss and tinnitus did not begin during service, did not manifest to a compensable degree within one year of service, and are not causally or etiologically related to service.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims of service connection for bilateral hearing loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating - Left Knee with Scar

The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case. 

Under the applicable (earlier) regulations, to receive a disability rating for scars of the knee, the scar must exhibit one characteristic of disfigurement, be superficial and unstable, or be superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7803, 7804 (2007).  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

Scar is 5 or more inches (13 or more cm.) in length.  
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  
Surface contour of scar is elevated or depressed on palpation. 
Scar is adherent to underlying tissue.  
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).

In October 2008, the VA examiner described the scar as below well-nourished and pink, depressed about 2 millimeters.  The scar is L-shaped with one leg of the L being 4 cm by 1 cm wide and the other leg being 2 cm by 1 cm wide.  The scar itself is numb and there is no sensation within the borders of the scar.  It is not tender to palpation; however, it is painful with manipulation and painful with flexion and extension of the knee.  The scar itself is well-healed, well-nourished and is the same color as the surrounding skin.  The scar is not adherent to the underlying tissue.  The examiner diagnosed painful scar of the left knee status post knee laceration.  

The evidence does not indicate one characteristic of disfigurement or superficial and unstable scars on examination.  Therefore, the Veteran is not entitled to a disability rating in excess of 10 percent for scars of the left knee.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7803, 7804 (2007).

The Veteran is currently receiving 10 percent disability rating for pain in the scar during movement of the knee.  During the May 2012 hearing, the Veteran and his representative noted that they are satisfied with the current 10 percent rating for the painful scar.  The Veteran rather is requesting a separate orthopedic evaluation for any non-scar impairment related to the knee, to include instability, limitation of motion, and pain.  As an orthopedic examination was not performed, the issue of entitlement to a separate disability rating for orthopedic manifestations of the service-connected laceration of the left knee with scar is remanded below.   

The Board acknowledges that the Veteran was originally rated under Diagnostic Codes 7899-5024.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2013).  Here, the hyphenated diagnostic code indicates unlisted dermatological disorders (Diagnostic Code 7899) rated, by analogy, under the criteria for painful motion.  38 C.F.R. § 4.118 (2013).  Although the issue is now listed with just 5024, the Board notes that the service-connected disability was rated based upon the dermatological symptoms.  The pain associated with motion is associated with the laceration and scar, not an orthopedic disability.  

Based on the evidence cited above, the Board finds that a preponderance of the evidence is against the claim for a disability rating in excess of the 10 percent currently assigned.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left knee laceration with scar is manifested by pain in the scar upon motion.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of left knee symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted and the evidence does not indicate that the Veteran is unemployable due to his left knee laceration with scar.  As such, the Veteran's entitlement to a TDIU need not be addressed further by the Board in this decision.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for bilateral tinnitus is denied. 

Entitlement to a disability rating in excess of 10 percent for laceration of the left knee with scar is denied. 


REMAND

The Board must consider all aspects of a disability in determining a claim for increase.  The Board acknowledges that during the May 2012 hearing, the Veteran asserted that he has orthopedic symptoms associated with his laceration of the left knee.  The Veteran asserted that these are associated with his current service-connected disability.  The Veteran was not afforded a VA orthopedic examination in relation to his claim.  Therefore, further development is necessary before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, physically or electronically, any outstanding VA treatment records for his asserted disability.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran shall be notified accordingly.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge of any orthopedic symptoms associated with his left knee laceration. The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA examination so as to determine the extent of any orthopedic manifestations of his laceration of the left knee during service.  All tests and studies deemed necessary by the examiner shall be conducted.

The examiner should identify all orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left knee.  The examiner should also indicate any instability or subluxation.

The examiner must also state whether the Veteran's orthopedic symptoms are more likely than not manifestations of his left knee laceration.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the Veteran's claim for a separate orthopedic rating.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


